DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 10/29/19.  Claims 1-16 are still pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the severity score" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language does not appear to establish a first instances of a “severity score”; thus, renders the claim indefinite in that it is unclear as to what the limitation in question should be in reference to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite a technique for determining a severity score by receiving a binary, determining a plurality of vulnerability parameters and generating a report based on the plurality of vulnerability parameters.
The limitation of determining the vulnerability parameters/score, under the broadest reasonable interpretation, covers performance of the limitation in the mind because nothing in the claim precludes the step from practically being performed in the mind (ie. a user can manually identify/define the vulnerability parameters/scores based on the circumstances).
The limitation of generating a report, also covers performance of the limitation in the mind (ie. a user can manually generate a report based on the determined vulnerability parameters using any appropriate formatting technique).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims only recite one additional element – using a server to perform the aforementioned steps. The server is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using the server to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept; thus, the claims are not patent eligible.
Furthermore, the additional acts found in the remaining claims also do not result in the claims as a whole amounting to significantly more than the judicial exception because when considered separately, each of the dependent claims are merely directed to various conventional activities well known by one of ordinary skill in the art and/or would qualify as insignificant extra-solution activity.
Lastly, Examiner respectfully submits that although some of the dependent claims are directed to evaluating the disassembled and/or decompiled binary for vulnerability parameters, the claim language still does not appear to specify the level of complexity of the received binary in a manner which precludes the step(s) from practically being performed in the mind; thus, also appears to be reasonably directed to an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaBumbard (2012/0304300).
Claim 1:  LaBumbard discloses a method of determining a severity score, comprising:
receiving a binary(assets include applications/databases) [page 2, paragraph 0039];
using the binary, determining a plurality of vulnerability parameters(scanning applications/databases for vulnerabilities) [page 1, paragraph 0017 | page 7, paragraph 0115]; and
generating a report based on the plurality of vulnerability parameters(reporting) [page 8, paragraph 0126].
Claim 2:  LaBumbard discloses the method of claim 1, wherein the severity score is a common vulnerability scoring system (CVSS) severity score [page 2, paragraph 0022].
Claim 4:  LaBumbard discloses the method of claim 1, wherein the vulnerability parameters include an attack vector (AV), an attack complexity (AC), a privileges required (PR), a user interaction (UI), a scope (S), a confidentiality (C), an integrity (I), and an availability (A) [page 3, paragraph 0052 | page 4, paragraphs 0078 & 0080 & 0082 | page 5, paragraphs 0085 & 0087 & 0089].
Claim 5:  LaBumbard discloses the method of claim 1, wherein the vulnerability parameters include an exploit code maturity (E), a remediation level (RL), and a report confidence (RC) [page 6, paragraphs 0106 & 0108 & 0110].
Claim 9:  LaBumbard discloses a server, comprising: a processor; and memory, the processor being coupled to the memory, the processor executing instructions stored in memory, the instructions comprising to:
receive a binary [page 2, paragraph 0039];
using the binary, determine a plurality of vulnerability parameters [page 1, paragraph 0017 | page 7, paragraph 0115]; and
generate a report based on the plurality of vulnerability parameters [page 8, paragraph 0126].
Claim 10:  LaBumbard discloses the server of claim 9, wherein the severity score is a common vulnerability scoring system (CVSS) severity score [page 2, paragraph 0022].
Claim 12:  LaBumbard discloses the server of claim 9, wherein the vulnerability parameters include an attack vector (AV), an attack complexity (AC), a privileges required (PR), a user interaction (UI), a scope (S), a confidentiality (C), an integrity (I), and an availability (A) [page 3, paragraph 0052 | page 4, paragraphs 0078 & 0080 & 0082 | page 5, paragraphs 0085 & 0087 & 0089].
Claim 13:  LaBumbard discloses the server of claim 9, wherein the vulnerability parameters include an exploit code maturity (E), a remediation level (RL), and a report confidence (RC) [page 6, paragraphs 0106 & 0108 & 0110].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBumbard (2012/0304300) in view of Li et al. (2019/0102564).
Claim 3:  LaBumbard discloses the method of claim 1, but does not explicitly disclose further comprising: merging a public common vulnerability and exposures (CVE) dataset with a private CVE dataset; and based on the plurality of vulnerability parameters, using the merged public and private CVE datasets to determine a common vulnerability scoring system (CVSS) severity score.
However, Li et al. discloses a similar invention [page 2, paragraph 0030] and further discloses further comprising: merging a public common vulnerability and exposures (CVE) dataset with a private CVE dataset [page 3, paragraphs 0034 & 0038-0040]; and based on the plurality of vulnerability parameters, using the merged public and private CVE datasets to determine a common vulnerability scoring system (CVSS) severity score [page 4, paragraph 0045].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of LaBumbard with the additional features of Li et al., in order to provide a system for vulnerability analysis and remediation with a higher accuracy rate, as suggested by Li et al. [page 2, paragraphs 0012-0013].
Claim 6:  LaBumbard discloses the method of claim 1, but does not explicitly disclose wherein the vulnerability parameters include a confidentiality requirement (CR), an integrity requirement (IR), an availability requirement (AR), a modified attack vector (MAV), a modified attack complexity (MAC), a modified privileges required (MPR), a modified user interaction (MUI), a modified scope (MS), a modified confidentiality (MC), a modified integrity (MI), and a modified availability (MA).
However, Li et al. discloses a similar invention [page 2, paragraph 0030] and further discloses wherein the vulnerability parameters include a confidentiality requirement (CR), an integrity requirement (IR), an availability requirement (AR), a modified attack vector (MAV), a modified attack complexity (MAC), a modified privileges required (MPR), a modified user interaction (MUI), a modified scope (MS), a modified confidentiality (MC), a modified integrity (MI), and a modified availability (MA) [pages 3-4, paragraphs 0044 & 0049 & 0053-0055].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of LaBumbard with the additional features of Li et al., in order to provide a system for vulnerability analysis and remediation with a higher accuracy rate, as suggested by Li et al. [page 2, paragraphs 0012-0013].
Claim 11:  LaBumbard discloses the server of claim 9, but does not explicitly disclose wherein the instructions further comprise to: merge a public common vulnerability and exposures (CVE) dataset with a private CVE dataset; and based on the plurality of vulnerability parameters, use the merged public and private CVE datasets to determine a common vulnerability scoring system (CVSS) severity score.
Li et al. discloses a similar invention [page 2, paragraph 0030] and further discloses wherein the instructions further comprise to: merge a public common vulnerability and exposures (CVE) dataset with a private CVE dataset [page 3, paragraphs 0034 & 0038-0040]; and based on the plurality of vulnerability parameters, use the merged public and private CVE datasets to determine a common vulnerability scoring system (CVSS) severity score [page 4, paragraph 0045].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of LaBumbard with the additional features of Li et al., in order to provide a system for vulnerability analysis and remediation with a higher accuracy rate, as suggested by Li et al. [page 2, paragraphs 0012-0013].
Claim 14:  LaBumbard discloses the server of claim 9, but does not explicitly disclose wherein the vulnerability parameters include a confidentiality requirement (CR), an integrity requirement (IR), an availability requirement (AR), a modified attack vector (MAV), a modified attack complexity (MAC), a modified privileges required (MPR), a modified user interaction (MUI), a modified scope (MS), a modified confidentiality (MC), a modified integrity (MI), and a modified availability (MA).
However, Li et al. discloses a similar invention [page 2, paragraph 0030] and further discloses wherein the vulnerability parameters include a confidentiality requirement (CR), an integrity requirement (IR), an availability requirement (AR), a modified attack vector (MAV), a modified attack complexity (MAC), a modified privileges required (MPR), a modified user interaction (MUI), a modified scope (MS), a modified confidentiality (MC), a modified integrity (MI), and a modified availability (MA) [pages 3-4, paragraphs 0044 & 0049 & 0053-0055].
LaBumbard with the additional features of Li et al., in order to provide a system for vulnerability analysis and remediation with a higher accuracy rate, as suggested by Li et al. [page 2, paragraphs 0012-0013].
Claim(s) 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaBumbard (2012/0304300) in view of Rioux (2004/0111713).
Claim 7:  LaBumbard discloses the method of claim 1, but does not explicitly disclose wherein determining a plurality of vulnerability parameters comprises disassembling or decompiling the binary.
However, Rioux discloses a similar invention [page 1, paragraph 0011] and further discloses wherein determining a plurality of vulnerability parameters comprises disassembling or decompiling the binary [page 1, paragraph 0004 | page 6, paragraph 0063].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of LaBumbard with the additional features of Rioux, in order to provide a sufficiently accurate model of software operation for complete security vulnerability analyses, as suggested by Rioux [page 1, paragraph 0008].
Claim 8:  LaBumbard and Rioux disclose the method of claim 7, and Rioux further discloses further comprising: based on the disassembled or decompiled binary, identifying and evaluating at least a portion of a source code or one or more function calls to determine at least one of the plurality of vulnerability parameters [pages 6-7, paragraphs 0071-0076].
Claim 15:  LaBumbard discloses the server of claim 9, but does not explicitly disclose wherein the instructions further comprise to: disassemble or decompile the binary.
However, Rioux discloses a similar invention [page 1, paragraph 0011] and further discloses wherein the instructions further comprise to: disassemble or decompile the binary [page 1, paragraph 0004 | page 6, paragraph 0063].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of LaBumbard with the additional features of Rioux, in order to provide a sufficiently accurate model of software operation for complete security vulnerability analyses, as suggested by Rioux [page 1, paragraph 0008].
Claim 16:  LaBumbard and Rioux disclose the server of claim 15, and Rioux further discloses wherein the instructions further comprise to: based on the disassembled or decompiled binary, identify and evaluate at least a portion of a source code or one or more function calls to determine at least one of the plurality of vulnerability parameters [pages 6-7, paragraphs 0071-0076].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 9 and 14-16 of copending Application No. 16/672,183 (reference application). 

Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding claims of the ‘183 application.
Therefore, Examiner respectfully submits that the instant claims and the claims of the ‘183 application are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 7, 8, 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 9 and 14-16 of copending Application No. 16/672,183 (reference application) in view of Rioux (2004/0111713).
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to a substantially similar technique of determining vulnerability parameters/factors from a received binary; and only differing in that the instant claims further require disassembling and/or decompiling the received binary and evaluating the disassembled/decompiled binary to determine the vulnerability parameters.
However, Rioux discloses a similar invention and goes on to disclose disassembling and/or decompiling the received binary [page 1, paragraph 0004 | page 6, paragraph 0063] and evaluating the disassembled/decompiled binary to determine the vulnerability parameters [pages 6-7, paragraphs 0071-0076].
Rioux, in order to provide a sufficiently accurate model of software operation for complete security vulnerability analyses, as suggested by Rioux [page 1, paragraph 0008]; thus, arriving at claims of the ‘183 application which are not patently distinct from the instant claims and properly rejected on the grounds of nonstatutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kang et al. (2018/0129812).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EDWARD ZEE/Primary Examiner, Art Unit 2435